Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jacques Etkowicz on January 8, 2021.  
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) An emulsion, comprising:
	styrene/acrylic latex particles comprising a core portion including a polymer matrix polymerized by an unsaturated ethylenic monomer, and a shell portion which surrounds the core portion and including alkali-soluble resin, wherein the alkali-soluble resin is prepared by performing free-radical polymerization of styrene/acrylic monomers; and
	a metal stearate-based material is [[comprised]] present in an amount of 1.0 to 2.5% by weight based on a total weight of the emulsion, and 
	at least a portion of the metal stearate-based material is dispersed in the shell portion of the latex particles.

Written descriptive support for this amendment is found at Page 6, lines 1-5 of the original Specification.

Withdrawn Claims 5-12 are cancelled as follows:
5.	(Cancelled).
6.	(Cancelled).
7.	(Cancelled).
8.	(Cancelled).
9.	(Cancelled).
10.	(Cancelled).
11.	(Cancelled).
12.	(Cancelled).

3.	These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 3 becomes Claim 2, which depend son Claim 1; reads as “The emulsion according to claim 1”. 

Reasons for Allowance
4.	Claim 1 was amended to include the following limitations:
	“styrene/acrylic latex particles comprising a core portion including a polymer matrix polymerized by an unsaturated ethylenic monomer, and a shell portion which surrounds the core portion and including alkali-soluble resin” (which is supported at Page 5, lines 12-17 and Page 6, lines 1-5, of the Specification as originally filed);

	“at least a portion of the metal stearate-based material is dispersed in the shell portion” (which is supported by Page 6, line 25-Page 7, line 2 of the Specification as originally filed).  
	Thus, no new matter is present.
	See Claim Amendment filed 12/03/2020. 
5.	The 112, 2nd paragraph rejection set forth in Paragraph 12 of the Office action mailed 09/03/2020 is no longer applicable and thus, withdrawn because the applicants cancelled Claim 2.
	See Claim Amendment filed 12/03/2020.
6.	The present claims are allowable over the prior art references, namely Sankaran et al. (US 5,434,2151); Hong et al. (US 7,195,8202), Agnley et al. (US 2009/03216142); and English Translation of KR 2005-01058613.
7.	In light of the applicants’ arguments at Pages 5-8 of their Remarks filed 12/03/2020, the 102 and 103 rejections set forth in Paragraphs 13-19 of the previous Office action mailed 09/03/2020 are withdrawn.  Specifically, none of the references cited individually or in combination teaches or would have suggested the claimed emulsion, comprising: styrene/acrylic latex particles comprising a core portion including a polymer matrix polymerized by an unsaturated ethylenic monomer, and a shell portion which surrounds the core portion and including alkali-soluble resin, wherein the alkali-soluble resin is prepared by performing free-
	Moreover, the obviousness type double patenting rejections based on the claims of co-pending US Application nos. 16/476,057 (corresponding to US PG PUB 2019/0330427; in view of Sankaran et al.) and 16/478,967 (corresponding to US PG PUB 2019/0367741; in view of Sankaran et al.) set forth in Paragraphs 10 and 11 of the previous Office action mailed 09/03/2020 are no longer applicable and thus, withdrawn for the same reasons set forth above.  The claims of these particular applications do not recite or would have suggested the addition of 1-2.5% by weight of a metal stearate based material, wherein at least portion of the metal stearate-based material is dispersed in the shell portion of the styrene/acrylic latex particles comprising a core portion including a polymer matrix polymerized by an unsaturated ethylenic monomer and shell portion including alkali soluble resin prepared by performing free radical polymerization of styrene/acrylic monomers, to obtain the claimed emulsion.   
Accordingly, claims 1 and 3 are deemed allowable over the prior art references of record.	 

Correspondence
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 06/27/2019.
        2 Cited in the IDS submitted by applicants on 06/27/2019.
        3 Cited in the IDS submitted by applicants on 06/27/2019.